AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 29, 2010 REGISTRATION NOS. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] POST-EFFECTIVE AMENDMENT NO. 50 AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] POST-EFFECTIVE AMENDMENT NO. 44 THE AMERICAN INDEPENDENCE FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MEZZANINE NEW YORK, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX): [ ] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (b) [ ] ON (DATE) PURSUANT TO PARAGRAPH (b)(1) [ ] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(1) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A)(1) [X] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (a)(2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. NestEgg Target Date Funds NestEgg 2050 Fund April 30, 2010 Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) NEFTX NEFAX NEFCX NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus FUND SUMMARY – NESTEGG 2050 FUND 2 Investment Objectives/Goals. 2 Fees and Expenses of the Fund. 2 Principal Investment Strategies, Risks and Performance. 2 Portfolio Management 2 Purchase and Sale Information. 2 Tax Information. 2 Financial Intermediary Compensation. 2 MORE ABOUT THE FUND 2 Additional Information About the Fund’s Investment Strategies. 2 Related Risks. 2 Fund Management 2 INVESTING WITH THE FUND 2 Choosing a Class of Shares. 2 Opening an Account 2 Exchanging Shares. 2 Redeeming From Your Account 2 Other Shareholder Servicing Information. 2 Calculating Share Price. 2 Distribution and Service (12b-1) Fee Plan. 2 Dividends, Distributions and Taxes. 2 FINANCIAL HIGHLIGHTS 2 SERVICE PROVIDERS 2 NOTICE OF PRIVACY POLICY & PRACTICES 2 ADDITIONAL INFORMATION 2 NestEgg 2050 Fund FUND SUMMARY – NESTEGG 2050 FUND Investment Objectives/Goals. The objective of the NestEgg 2050 Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Fund” starting on page 10 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00%(1) Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees None 0.50%(3) 1.00% Other Expenses(2) 2.43% 2.43% 2.43% Acquired Fund Fees and Expenses(2) 0.04% 0.04% 0.04% Total Annual Fund Operating Expenses 3.07% 3.57% 4.07% Fee Waivers and Expense Reimbursements(3) -2.29% -2.29% -2.29% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(3) 0.78% 1.28% 1.78% (1) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. (2) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. (3) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.74%, 1.24% and 1.74% of the Fund’s average net assets for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.” The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares $80 $732 Class A Shares $599 $1,315 Class C Shares $284 $1,029 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Fund’s allocation is amongst three major asset classes,stocks, bonds, and cash, which will change over time in relation to its targetretirement date. The strategy of the Fund is to gradually reduce the potential market risk exposure over time by re-allocating the Fund’s assets amongst the major asset classes. The Fund’s allocation becomes more conservative as the Fund’s target year approaches and after it arrives. A fund with a shorter time horizon allocates more of its assets to fixed income and cash, while a fund with a longer time horizon allocates more of its assets to equity securities. Although the Adviser does not currently intend to do so, at some time in the future, the Fund may also seek to achieve its objective by investing in a set of underlying Master Portfolios each representing various asset classes and sectors which are representative of the Indexes the Fund seeks to replicate. If the Fund was to do this, it would bear a portion of the underlying portfolio’s expenses. Shareholders would be notified in advance in the event the Fund was to achieve its objective by investing through master portfolios. The Fund’s asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg 2050 Fund are expected to be rebalanced monthly. This Fund may interest investors who have a long-term horizon, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2050. Over a market cycle, approximately 40% of the equity portion of the Fund and typically less than 5% of the fixed income portion of the Fund will be held in securities outside the United States. The pie chart provided below represents the Fund’s asset allocation until the year 2015, while the line chart below provides the glide path of the asset allocation over the long-term. Fund Asset Allocation Present to 2015 GLIDEPATH Main types of securities the Fund may hold: > Common stocks of companies traded on major stock exchanges with varying market cap sizes (large, mid and small) and which represent both value and growth styles > Fixed income securities, both domestic and foreign with maturities ranging from one to 30 years and of at least investment grade quality (a rating of BBB+/Baa as rated by Standard & Poor’s Corporation or Moody’s Investor Services, Inc.) > Short term money market securities > Exchange-traded funds (“ETFs”); To the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF 0 > Derivatives – options and futures > Foreign securities of both debt and equity instruments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the adviser’s expectations regarding particular securities or markets are not met. The principal value of an investor’s investment in the Fund is not guaranteed at any time, including in the target year designated in the Fund’s name as well as the years following the designated target date. A summary of the principal risks of investing in the Fund can be found below. Stock Market Risk. Stock prices change daily, and may rise or fall in response to business, political, or economic news. Declines in the market may occur rapidly or slowly, and may be short- or long-lived. The Fund’s share price changes with the value of the Fund’s securities, and when you sell shares they may be worth more or less than what you paid for them. Style Risk. Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests in both types of stocks, its performance may lag whichever category performs best during a given period. Mid- and Small-Cap Risk. Because midsized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. Interest Rate Risk. When interest rates rise, market prices of bonds generally fall, which could hurt the total return of the Fund’s bond allocation. Debt and money market securities have varying levels of sensitivity to changes in interest rates. In general, the price of a debt or money market security can fall when interest rates rise and can rise when interest rates fall. Securities with longer maturities, mortgage securities, and the securities of issuers in the financial services sector can be more sensitive to interest rate changes. In other words, the longer the maturity of a security, the greater the impact a change in interest rates could have on the security’s price. Credit Risk. The Fund’s bond allocation could perform poorly if the credit quality of its bonds declines, or if a bond goes into default. Hard economic times, corporate malfeasance, and incorrect assessment of risks are among the types of factors that could cause a decline in credit quality. Derivatives Risk. Derivatives, including futures and options, could produce losses that are substantially greater than the amount invested. Derivatives could also add to the Fund’s expenses or eliminate some opportunities for gains. With some derivatives, there is also a risk that the Fund could lose money if the counterparty to the derivative fails to honor its contractual obligation. Foreign Investment Risk. A fund that invests in foreign securities is subject to risks such as fluctuation in currency exchange rates, market illiquidity, price volatility, high trading costs, difficulties in settlement, regulations on stock exchanges, limits on foreign ownership, less stringent accounting, reporting and disclosure requirements, limited legal recourse and other considerations. In the past, equity and debt instruments of foreign markets have had more frequent and larger price changes than those of U.S. markets. The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers’ balance of payments, overall debt level, and cash flow from tax or other revenues. Management Risk. The Fund’s performance could be hurt if the Funds’ management improperly executes the Funds’ strategies. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. Past Performance. The Fund has not commenced operations as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. An appropriate broad-based index also will be included in the performance table. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (“AIFS” or the “Adviser”). Mr. T. Kirkham “Kirk” Barneby and Mr. Glenn Dorsey are responsible for the day to day management of the Fund and specifically for the fixed income investments. Manager Name Primary Title Managed the Fund Since T. Kirkham “Kirk” Barneby Chief Strategist & Portfolio Manager, Taxable Fixed Income Glenn Dorsey Portfolio Manager Eric Rubin Portfolio Manager Jeffrey Miller Chief Strategist & Portfolio Manager, Value Equities Ariel Fromer Vice President and Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Class C Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the “Distributor”) · Through banks, brokers and other investment representatives · Purchases: by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Fund’s website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions: by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 2 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 3 MORE ABOUT THE FUND Additional Information About the Fund’s Investment Strategies. The investment objective, principal strategy and primary risks of the Fund are discussed above. Additional information on principal strategies can be found below. Although major changes tend to be rare, the Fund’s objective can only be changed by a vote of the majority of the Fund’s outstanding shares (shares that have been authorized, issued and purchased by shareholders of the Fund). The strategy of the Fund is to gradually reduce the potential market risk exposure over time by re-allocating the Fund’s assets amongst the major asset classes. The Fund is one fund of a series within the NestEgg Target Date Funds. Information on the other NestEgg Target Date Funds, which are operational, can be found in another prospectus. Each of the NestEgg Target Date Funds is offered to investors who are saving for a particular goal in life – such as retirement – or need to withdraw a substantial portion of their investment in, or close to, the year named in the Fund’s title. The NestEgg Target Date Funds’ systematic reduction of equity risk over time reflects higher levels of potential risk in the Funds’ early years and lower levels of potential risk in the years immediately prior to the targeted years. The Fund will utilize a risk controlled tactical asset allocation model to vary the relative weights of the major asset classes in an attempt to minimize risk and generate additional returns. At 40 years prior to the target year, the Fund’s targeted risk level is benchmarked at 90% of the risk of the global equity market as measured by the Standard & Poor’s BMI World Index, for the first five years, while 10% will is benchmarked against the Barclay’s U.S. Treasury Index. The major asset classes’ benchmarks; S&P BMI World, Barclays U.S. Government Index and 3 Month U.S. Treasury Bills are rebalanced systematically within the Fund to reduce potential risk as the Fund approaches the targeted dates. At 35 years prior to the target year, the Fund’s benchmark begins to reflect reductions in potential risk. A new targeted risk level is calculated each quarter as a function of the current risk of the global equity component and the number of months remaining to the Index’s target year. The quarterly risk reductions in the benchmark continue until the benchmark reflects 20% of the equity risk, on December 1 of the year ten years after maturity. Once an index reaches that date, it intends to reflect 20% of the equity risk. o Glide Path n The glide path is the strategic asset allocation of the fund. Currently, the asset allocation of the portfolio does not vary from the strategic asset allocation. The Fund will use a quantitative asset allocation model to tactically allocate the major asset classes relative to the strategic asset allocation. The tactical asset allocation decisions will be +/- 10% (multiplicative) of the equity risk component of the strategic allocation until the target date approaches. n The primary “low volatility” investment will shift from cash to U.S. Treasuries. o Underlying Investments n The primary investments that the Fund utilizes are global equities, U.S. Treasury Bonds and cash. The methodology will utilize the float adjusted cap weighted Standard and Poor’s Broad Market World Index with a fixed U.S. component of 60% and a 40% foreign component as the equity benchmark, to measure the 90% equity asset component, and the Barclays U.S. Treasury Index as the benchmark for fixed income, to measure the 10% fixed income and cash component. The Fund intends to invest the 10% fixed income component in domestic treasury securities. n The methodology will add an “Alternative” bucket that may invest in assets not covered in the benchmarks above, but included in the prospectus. These investments may include: long/short strategies, commodities, currencies, etc. n The underlying assets will be managed in an active style of management with tight risk controls and oversight. 4 The Fund will pursue its objective by investing primarily in the securities of the companies included in the benchmark and derivative instruments, such as futures contracts and options, relating to the benchmark. Futures contracts and options are used as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Fund’s portfolio managers use quantitative analysis techniques to keep the Fund as fully invested as possible in all market environments. More About Investments The Fund’s securities are weighted in an attempt to outperform the Fund’s benchmarks. The broad based investment characteristics of the Fund will be similar to those of the Standard and Poor’s Broad Market World Index as the equity benchmark and the Barclays U.S. Treasury Index as the benchmark for fixed income over a market cycle. The Fund may exclude or remove any stock from the Fund if the Fund’s Managers believe that the stock is unattractive based upon its characteristics or has become illiquid or that the merit of the investment has been impaired by financial conditions or other extraordinary events. The Fund may hold assets in short-term debt securities or money market instruments for liquidity purposes.
